

116 HR 3960 IH: Freedom for Americans to Travel to Cuba Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3960IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. McGovern (for himself, Mr. Emmer, Ms. Castor of Florida, Mr. Crawford, Ms. Lee of California, Mr. LaHood, Mr. Serrano, Mr. Reschenthaler, Mr. Beyer, and Mr. Riggleman) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo allow United States citizens and legal residents to travel between the United States and Cuba.
	
 1.Short titleThis Act may be cited as the Freedom for Americans to Travel to Cuba Act of 2019. 2.FindingsCongress makes the following findings:
 (1)During the more than 50 years since the United States initially restricted travel by Americans to Cuba—
 (A)the Soviet Union has dissolved into a dozen independent states; and (B)the United States has resumed diplomatic and trade relations with the communist governments of China and of Vietnam.
 (2)There are no such restrictions on travel by Americans to any other country except North Korea. (3)While restrictions on travel by Cuban Americans were lifted in 2009, continuing restrictions on, and requirements of licenses for, travel by non-Cuban Americans are discriminatory and without justification.
 (4)Since 2013, the Government of Cuba— (A)has ended restrictions on foreign travel for most Cubans;
 (B)has permitted Cubans to buy and sell real property; (C)has permitted hundreds of thousands of Cubans to work as private entrepreneurs; and
 (D)has greatly expanded public access to the Internet. (5)Restrictions on travel by Americans to Cuba have resulted in a significant loss of revenue for private Airbnb hosts, restaurants, taxi drivers, and other small businesses in Cuba.
 (6)Many companies in Europe, Canada, Russia, and other countries regularly send their representatives to Cuba, while American companies cannot do so, preventing American companies, including banks and credit card companies, from providing services to Americans who travel to Cuba under a general license issued by the Office of Foreign Assets Control of the Department of the Treasury.
 (7)A majority of Americans from every region of the country and in both major political parties consistently support normalizing travel by Americans to Cuba.
 (8)Ending restrictions on travel to Cuba, and transactions incident to such travel would— (A)pose no threat to the security of the United States;
 (B)advance United States national interests in the hemisphere; and (C)foster free enterprise and democracy in Cuba.
 3.Travel to CubaSubject to section 4, on or after the date of the enactment of this Act— (1)the President may not prohibit or otherwise restrict travel to or from Cuba by United States citizens or legal residents, or any of the transactions incident to such travel, including banking transactions; and
 (2)any law, regulation, or policy in effect on such date of enactment that prohibits or otherwise restricts travel to or from Cuba by United States citizens or legal residents, or any of the transactions incident to such travel, including banking transactions, shall cease to have any force or effect.
			4.Exceptions
 (a)Savings provisionsNothing in this Act may be construed to limit the authority of the President to restrict travel described in section 3, or any transaction incident to such travel, on a case-by-case basis, if the President determines that such restriction—
 (1)is necessary to protect the national security of the United States; or (2)is necessary to protect the health or safety of United States citizens or legal residents resulting from traveling to or from Cuba; or
 (b)Written justificationNot later than 5 days before restricting travel described in section 3 or a transaction incident to such travel, pursuant to the authority referred to in subsection (a), the President shall submit a written justification for such restriction to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Appropriations of the Senate;
 (3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives.
 5.InapplicabilityThe provisions of this Act shall apply notwithstanding section 102(h) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section 910(b) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209(b)).
		